Broyles, C. J.
1. It is well settled by repeated and numerous decisions of the Supreme Court' arid this court that the striking of a defendant’s plea is not a final judgment in the case, and that a direct bill of exceptions complaining of such a judgment only will not lie. The striking of a plea of former jeopardy comes within this rule.
2. “Where in a given case it should have been obvious that the writ of error was premature, this court will refuse an application to allow the bill of exceptions to be withdrawn and filed in the court below as exceptions pendente lite.” Harvey v. Bowles, 112 Ga, 421 (37 S. E. 364) ; Burkhalter v. Roach, 145 Ga. 834 (4) (90 S. E. 52) ; Brannon v. State, 147 Ga. 499 (2) (94 S. E. 759).

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.